Citation Nr: 1308723	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  05-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983, with additional service in the Army National Guard from April 1986 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

FINDINGS OF FACT

1. The competent medical evidence of record does not demonstrate that the Veteran has a left knee disability causally related to active service.

2. The competent medical evidence of record does not demonstrate that the Veteran has a right ankle disability causally related to active service.

CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2. A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).
Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.  

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of the requisite notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  By letters dated in May 2004 and March 2006, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. These letters also advised the Veteran of how VA assigns a disability rating and an effective date and the type of evidence which impacts such.  As the issues on appeal were readjudicated in an August 2010 Supplemental Statement of the Case, the Board finds that the Veteran has not been prejudiced by the timing of any VCAA notice deemed not to be in compliance with Pelegrini.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records, to include the service treatment records related to the Veteran's Army National Guard service, as well as all identified VA treatment records and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In this respect, the Veteran was notified in July 2010 that certain original service treatment records were unavailable for review.  In December 2010, the Board remanded the Veteran's claims, in part, to obtain any records considered in conjunction with a Workman's Compensation claim related to a right ankle injury.  However, the evidence does not demonstrate that the Veteran responded to the request with a completed VA Form 21-4142, and a January 2012 informal hearing presentation from the Veteran's representative does not indicate that additional records were available.  

The Veteran was afforded VA examinations in March 2005 and March 2012 in conjunction with his claims of entitlement to service connection for a left knee disability and a right ankle disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In December 2010, the Board remanded the Veteran's claims for a supplemental opinion from the March 2005 VA examiner.  Accordingly, a VA opinion was provided in October 2011.  However, because the Board found the VA opinion was inadequate for purposes of determining service connection, the Veteran's claims were remanded in February 2012, for either clarification of the October 2011 opinion or a new examination with respect to the Veteran's claimed disabilities.  As a result, the Veteran underwent additional VA examination in March 2012, and after a Supplemental Statement of the Case continued the denial of the Veteran's claims, the claims file was returned to the Board for further appellate review.  

In November 2012, the Board found the March 2012 VA opinion was inadequate and remanded the Veteran's claims for a supplemental opinion.  In pertinent part, the Board requested that the VA examiner provide an opinion as to whether the Veteran's synovitis in the left knee and right ankle, arthritis in the left knee and right ankle, and gout in the left knee and right ankle were causally or etiologically related to his symptomatology in service or were otherwise related to military service.  In addition, the VA examiner was asked to opine as to whether any other left knee or right ankle disability was causally or etiologically related to his symptomatology in service or were otherwise related to military service.  

As described in greater detail below, the Board finds that the subsequent December 2012 VA opinion, in conjunction with the March 2012 VA examination and opinion, are adequate for the purpose of determining service connection.  The record shows the VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  As such, the Board finds the AMC substantially complied with the remand directives with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

In relevant part, 38 U.S.C. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. at 309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Knee Disability

The Veteran asserts that a current left knee disability had its onset in active service.  He reports that he hyperextended his left knee while playing flag football during physical training in Vicenza, Italy.  He states that he began having problems with his left knee in the 1980s and that he began to suffer from gout a few years later.

A September 1982 service treatment record shows the Veteran complained of left knee pain after injuring it playing football.  No past history of a left knee injury was reported, and effusion was noted on examination.  The assessment was traumatic left knee, and it was noted that the Veteran underwent an arthrocentesis.  A subsequent September 1982 service treatment record indicates the Veteran complained of having left knee pain for seven days.  Examination revealed slight swelling, and the assessment was traumatic knee.   

Medical examinations in December 1988 and April 1992 are negative for complaints of, treatment for, or a diagnosis of a left knee disability.  On a June 1994 service medical certificate, the Veteran reported that he had received treatment for an old knee injury since his last periodic physical examination.  A June 1997 medical examination is negative for complaints of, treatment for, or a diagnosis of a left knee disability, although a June 1997 report of medical history reflects a history of a "trick" left knee due to the Veteran's hyperextending it during active service.  He stated that his knee occasionally locked; however, he had not experienced any episodes for the past two years.

An April 1994 private treatment record shows the Veteran complained of a painful left knee.  He stated that approximately five days prior he had felt a pop in his left knee when he was crossing his leg.  The Veteran reported that he initially hyperextended his knee in 1982 while playing flag football.  It was noted that the Veteran was going for Reserve training that weekend.  The assessment was left knee pain status post old injury. 

A July 2001 letter from a private physician shows the Veteran had a questionable history of gout in his knee years ago.  An August 2001 private treatment record reflects that Veteran complained of left knee pain and swelling due to present trauma.  The impression was synovitis of unknown etiology and possible internal derangement.

A May 2004 private treatment record shows the Veteran complained of left knee pain.  It was noted that gout had been diagnosed in the past and that the Veteran reported some trauma in the past week.  The Veteran also had left ankle swelling prior to his knee effusion.  The assessment was left knee pain, and the record indicates that the private physician considered diagnoses of gout, osteoarthritis, and a ligament injury.  

A July 2004 private treatment record indicates the Veteran had a gout flare-up with left knee swelling and pain.  An August 2004 private treatment record indicates an assessment of left knee pain and effusion, which the physician suspected was related to gout.  It was noted that the Veteran had previous crystal analysis of the joint fluid in other places of his body.  The accompanying pathological specimen report shows a clinical history of left knee joint, swollen left knee.  The diagnosis was synovial fluid, left knee: intracellular and extracellular monosodium urate crystals consistent with gout.  An additional August 2004 private treatment record reflects an assessment of gout and suprapatellar bursitis.  
The Veteran underwent VA examination in March 2005 in conjunction with his claim of service connection for a left knee disability.  The Veteran reported a history of a painful left knee for the past year, with recurrent swelling but no instability.  It was noted that the Veteran injured his left knee during physical training and that after two years, his knee started to lock up.  The Veteran denied a current history of locking, although he stated the knee occasionally became painful.  The Veteran also reported a past diagnosis of gout.  The VA examiner diagnosed bony synovitis of the left knee and opined that the claimed condition was not related to military service.

In his October 2005 Form 9, the Veteran asserted that he had a diagnosis of chronic gout in the same joints that had incurred a traumatic injury.  

The March 2005 VA examiner provided a supplemental opinion in October 2011.  The VA examiner reported that he had reviewed the Veteran's claims file and considered the various clinical records and the Veteran's statements.  The VA examiner stated that any traumatic skeletal injury was likely to resolve within a specific time with treatment.  The VA examiner opined that the chronic synovitis was of unknown etiology and inflammatory.  He noted that the record reflected treatment was not providing any relief and that multiple joint involvement was also against any trauma.  

In March 2012, the Veteran underwent additional VA examination in connection with his claim.  The VA examiner diagnosed left knee arthritis and left knee gout by history.  The record reflects the Veteran's reported history of injuring his left knee while playing flag football during active service.  The Veteran reported hyperextending his left knee and that because his knee was swollen at the time, he underwent aspiration.  The pain reportedly went away until about three to four years after the injury, when the left knee began to lock and catch.  The Veteran stated that he occasionally had a sore knee that was worse with standing and walking.  The Veteran denied any further locking or catching.  The VA examiner reviewed the Veteran's claims file and his various statements regarding his in-service injury and symptomatology and opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale for the opinion, the VA examiner found the traumatic left knee injury as documented in the Veteran's service treatment records had resolved, given the normal lower extremity examination in December 1988.  The VA examiner found it was more likely than not, especially given the continued reoccurrence in multiple joints, that the Veteran's condition was caused from his well-documented history of gout.  

In November 2012, the VA examiner who performed the March 2012 examination provided a supplemental opinion.  The VA examiner reviewed the evidence of record and opined that the Veteran's synovitis and arthritis of the left knee were likely related to his history of gout, which was well documented.  As the gout attacks did not appear to have occurred during his military service, the VA examiner found they were not the result of his military duty.  Therefore, the Veteran's left knee condition of synovitis, arthritis, and gout were not caused by or etiologically related to military service.  

The evidence of record demonstrates diagnoses of left knee synovitis, arthritis, and gout during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for the purpose of service connection.

The service treatment records demonstrate the Veteran incurred an in-service left knee injury.  However, the competent and probative evidence of record does not support the finding that any current left knee disability is causally related to active service.  Here, the Board affords the October 2011, March 2012, and December 2012 opinions significant probative value with respect to a nexus between the Veteran's current left knee disability and the in-service injury.  The evidence demonstrates that the VA examiners reviewed the Veteran's relevant medical history, to include the service treatment records and private treatment records, and his lay testimony concerning his in-service injury and symptomatology.  The VA examiner also completed a physical examination and other appropriate testing in March 2012 and provided opinions as to the clinical findings.  In addition, the March 2012 VA examiner provided an adequate rationale in December 2012 for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner found the Veteran's left knee disability, to include synovitis, arthritis, and gout, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the VA examiner opined that in light of the December 1988 medical examination, the September 1982 traumatic left knee injury had resolved.  Likewise, the March 2005 VA examiner who provided the October 2011 opinion stated that any traumatic skeletal injury was likely to resolve within a specific time with treatment.  With respect to an alternative etiology, the March 2012 VA examiner found it was more likely than not that the synovitis and arthritis of the left knee was caused by his well-documented history of gout.  In this respect, the VA examiner opined that because the evidence did not demonstrate any attacks of gout during active duty, the Veteran's left knee disability, to include synovitis, arthritis, and gout, were not related to active military service.  Additionally, the Board notes that the Veteran does not assert that gout had its onset in service but rather he reports that it developed later as the result of the in-service left knee injury.  

Here, the only competent medical opinion of record does not support a relationship between any left knee diagnosis during the appeal period and an in-service injury.  Although the Veteran asserts that his current left knee disability, to include arthritis, synovitis, and gout, is due to the in-service injury, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that the relationship between arthritis, synovitis, gout, and in-service trauma is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 
Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a left knee disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56 (1990).

Right Ankle Disability

The Veteran asserts that he has a current right ankle disability that had its onset during active service.  Specifically, he contends that he sprained his right ankle when he slipped on a patch of ice leaving the barracks in Fort Lewis, Washington.  The Veteran states that he has had on-going problems since the injury as well as a diagnosis of gout.

Service treatment records do not demonstrate any complaints of, treatment for, or a diagnosis of a right ankle disability.  Rather, a June 1997 report of medical history indicates the Veteran had a history of a left ankle fracture.

Private treatment records from May 1998 and January 1999 show the Veteran complained of pain and swelling of the right ankle and reported that he had the same problem on and off again for a long time.  The Veteran denied any injury or trauma, although it was reported that he had a history of gout.  An X-ray examination showed no abnormality.  An additional January 1999 private treatment record reflects that the Veteran complained of right ankle pain and reported that the lateral aspect of the ankle had been bothering him for some time.  He did not recall any specific injury, although he did remember having a bad pair of boots the previous spring that did not fit him very well.  The Veteran thought his problems may stem from his boots.  The Veteran denied any swelling of the ankle or numbness or tingling in the foot or ankle.  The assessment was right lateral soft tissue injury, probably tendinitis.  

In May 2000, X-ray examination demonstrated generalized soft tissue swelling about the ankle joint without evidence of an acute fracture.  The Veteran reported right foot pain that began two days prior and a history of right ankle treatment over ten years ago.  Physical examination revealed right foot edema and warmth.  The Veteran denied trauma, and the impression was right ankle sprain.  In December 2002, the Veteran reported right ankle pain and swelling.  X-ray examination revealed no abnormalities, and the assessment was likely second degree acute gouty arthritis.  

In March 2005, the Veteran underwent VA examination in connection with his claim.  The Veteran reported that both of his ankles had been swollen at times in the past ten years.  It was noted that there was no history of any injury; however, the VA examiner also indicated that there was a history of a strain of the ankle in the military and that the Veteran had been treated for gout.  Right ankle examination revealed some swelling but no deformity.  X-ray examination was normal from a skeletal point of view, and there was no evidence of any inflammatory or traumatic pathology.  The diagnosis was bony synovitis of both ankles, and the VA examiner opined that the claimed condition was not related to the Veteran's military service.

The March 2005 VA examiner provided a supplemental opinion in October 2011.  The VA examiner reviewed the Veteran's claims file and his statements regarding an in-service injury and his symptomatology.  The VA examiner found that any traumatic skeletal injury was likely to resolve within a specific time with treatment.  The VA examiner also stated that the Veteran's chronic synovitis was of unknown etiology and inflammatory.  

In March 2012, the Veteran underwent additional VA examination in conjunction with his claim.  The VA examiner diagnosed right ankle arthritis and gout of the right ankle by history.  The Veteran reported that he twisted his right ankle in 1981 and incurred a severe sprain.  He stated that he was evaluated and the pain resolved.  According to the Veteran, right ankle pain returned in 1993 or 1994 without any trauma or injury.  Diagnostic resting revealed degenerative or traumatic arthritis.  The VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by any in-service injury, event, or illness.  The VA examiner noted there was no documentation of a right ankle injury in the service treatment records.  The VA examiner also observed that a January 1999 private treatment record showed the Veteran had pain and swelling of the right ankle on and off for a long time and that the Veteran denied any injury or trauma to the right ankle.  The VA examiner found that any traumatic injury to the right ankle had resolved and that it was more likely than not, especially given the continued reoccurrence in multiple joints, that the Veteran's condition was caused by his well-documented history of gout.  The VA examiner noted that when providing the opinion, he had considered the treatment records indicating a broken ankle at work and a bad pair of boots, along with the Veteran's reports of in-service treatment for a sprain.  

The March 2012 VA examiner also provided a supplemental opinion in December 2012.  The VA examiner opined that the Veteran's right ankle condition of synovitis, arthritis, and gout were likely related to one another in the same manner as his left knee condition.  In this respect, the record demonstrates that the VA examiner found the Veteran's synovitis and arthritis of the left knee were likely related to his history of gout.  The VA examiner noted that the Veteran had a history of a fracture and sprain of the left ankle; however, the VA examiner found this did not contribute to his right ankle condition.  Because the gout attacks did not appear to have occurred during active service, the VA examiner determined that the Veteran's gout of the right ankle was not caused by or related to active service.

The evidence of record indicates diagnoses of right ankle synovitis, arthritis, and gout during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for the purpose of service connection.

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a right ankle disability.  The Board finds it significant that although the record shows the Veteran reported other injuries during active service, there is no mention of a right ankle injury.  

Additionally, the only competent medical opinions of record do not support a relationship between any current right ankle disability and active service.  The March 2005 VA examiner considered the Veteran's statements regarding an in-service injury; however, the VA examiner found that any traumatic skeletal injury, if incurred, was likely to resolve within a specific time with treatment.  The March 2012 VA examiner found that it was more likely than not, given the continued reoccurrence in multiple joints, that the Veteran's condition was caused by his well-documented history of gout.  Because the gout attacks did not appear to have occurred during active service, the VA examiner determined that the Veteran's gout of the right ankle was not caused by or related to active service.  In this respect, the Board notes that the Veteran does not assert that gout had its onset in service but rather developed later as the result of an in-service right ankle injury.  The VA examiner specifically noted the private treatment records indicating a broken ankle at work and the Veteran's reinjuring the ankle, along with the Veteran's reports of wearing a bad pair of boots.  As a result, the Board finds the VA opinions deserve significant probative value with respect to a nexus between a current right ankle disability and active service.  

The Board acknowledges that the Veteran is competent to testify to events that he actually experienced or witnessed, such as incurring a right ankle injury in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, while the Veteran's statements have been deemed competent evidence, the Board must also determine whether such evidence is credible.  Id.  In this respect, the Veteran's statements regarding an in-service injury in 1981 are not supported by the service treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Private treatment records dated in May 1998 and January 1999 demonstrate the Veteran denied a history of injury or trauma.  In fact, in January 1999 the Veteran reported that he thought his problems might have stemmed from wearing a bad pair of boots.

In addition, the etiology of a right ankle disability is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of arthritis, synovitis, or gout.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a right ankle disability.  

In the absence of competent evidence that a current right ankle disability is related to active service, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


